Citation Nr: 1829114	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  09-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 31, 2009; in excess of 30 percent for the period prior to November 14, 2017; and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Counsel





INTRODUCTION

The Veteran had active duty from May 2003 to May 2007.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is now with the RO in Cleveland, Ohio.

Additionally, the Veteran was granted a temporary evaluation of 100 percent for hospitalization for his service-connected PTSD from August 31, 2009, to September 30, 2009, and assigned a 30 percent disability rating effective October 1, 2009.  He was also granted a temporary evaluation of 100 percent from September 1, 2017, to September 30, 2017, and assigned a 30 percent disability effective October 1, 2017.

This matter was previously remanded by the Board in August 2016 and October 2017 for additional development.  More recently, in February 2018, the disability rating for PTSD was increased from 30 percent to 50 percent November 14, 2017.


FINDINGS OF FACT

1. Prior to August 31, 2009, the Veteran's PTSD symptoms are best characterized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

2. Prior to November 14, 2017, Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. Since November 14, 2017, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for PTSD prior to August 31, 2009; in excess of 30 percent prior to November 14, 2017; and in excess of 50 percent thereafter, have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks higher ratings for his service-connected PTSD.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under DC 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.


Analysis

Based on the legal criteria above and the probative evidence of record, at no period throughout this appeal, are higher ratings warranted for the Veteran's PTSD.
Prior to August 31, 2009, the Veteran's PTSD symptoms are best characterized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

Here, the relevant evidence includes a November 2008 VA examination.  At that time, the Veteran stated that his PTSD symptoms included insomnia, hypervigilance, paranoia, impaired impulse control and anxiety.  He reported that he took prescribed medication, such as celexa, clonazepam, ranitidine, quetiapine, trazodone and clonidine; regularly without any benefits.  The examiner, however, observed that the Veteran's VA medical treatments showed that while the Veteran had been prescribed these medications in the past, he last filled prescriptions for these medications in June and August 2008.  Moreover, the Veteran reported that he was recently incarcerated for witnessing a conspiracy for a counterfeit ring.  When the examiner presented information from the claims file indicating that his arrest was due to methamphetamine production, the Veteran denied the allegation.  Initially, the Veteran stated that he did not work because he was "deemed mentally ill", but later when asked how he spent his day, he indicated that he worked part-time.  When the examiner, however, pointed out the contradictory statements, the Veteran admitted that he worked "under the table for food and stuff like that."

On mental status examination, the Veteran was casually dressed.  The examiner observed that the Veteran's eye movements were not always congruent.  As such, he asked the Veteran if he had taken any medication that day.  The Veteran responded that he had taken clonazepam before his examination.  In any event, the examiner commented that there was no significant impairment in the Veteran's thought processes and his memory was intact for long-term events.  The Veteran denied suicidal or homicidal ideation.  He did not endorse delusions but indicated that, at night, he heard the voice of someone that he shot; otherwise, he did not have any hallucinations.  Regarding his activities of daily living, the Veteran stated that his grandmother helped him by cooking, cleaning, shopping, etc., for him.  The Veteran stated that since he was "deemed mentally ill", his grandmother was his primary caretaker and handled his finances.  

The examiner noted that the Veteran's last urine toxicology screen in July 2008 was positive for cocaine although the Veteran denied using any illegal substances in the last five to six months and even then, he stated he smoked marijuana.  The examiner then asked the Veteran to give a urine sample for a toxicology screen, which the Veteran declined to do at that time.  Instead, he stated that he would return the following day to complete the test.  The examiner diagnosed the Veteran with PTSD and polysubstance dependence on Axis I, and personality disorder, not otherwised specified (NOS) on Axis II.  Additionally, the examiner reiterated that the Veteran's statements did not match some of the information in his claims file. 

In an addendum opinion, the examiner documented that since the November 2008 VA examination, the Veteran had not refilled any of his psychiatric medications.  In fact, he observed that a November 2008 VA medical treatment record showed that the Veteran's case had been closed by VA's PTSD program based on lack of contact.  The examiner concluded that since the information provided by the Veteran was often not consistent when compared to collateral information as well as the fact that he did not return to provide a urine specimen for a toxicology screen, no GAF score could be provided as to do so would require speculation.

The relevant evidence during this timeframe also includes VA medical treatment records.  They reflect that the Veteran had been admitted on several occasions for his polysubstance abuse and psychiatric disorders.  Specifically, VA medical treatment records obtained reflect that in August 2009 the Veteran was admitted to the Psychosocial Residential Rehabilitation Treatment Service.  The clinician opined that the Veteran's primary problem was substance abuse issues and his current PTSD.  The clinician noted that the Veteran's polysubstance dependence included Percocet, methadone dependence, opioid dependence and cocaine use, which was positive in his toxicology screen.  It was also noted that the Veteran exaggerated some of his PTSD symptoms, although at the time of the admission he reported about the nightmares and flashbacks.  The clinician observed that during hospitalization, the Veteran adjusted well in the unit and was able to interact with other people with no signs or symptoms of PTSD.  Additionally, the clinician consulted with the psychologist team that treated the Veteran.  They too observed that the Veteran seemed to be exaggerating his psychiatric symptoms.  The clinicians all observed that the Veteran was very inconsistent with his story provided to a different provider at a different time.  It was further noted that the Veteran requested that the treatment attending team write a letter stating that he had severe PTSD despite no symptoms noted at this admission and his exaggeration of the symptoms he reported on admission.  The Veteran was encouraged attend an inpatient drug rehabilitation program. 

For the period from October 1, 2009, to November 14, 2017, excluding the temporary 100 percent disability rating for hospitalization, December 2009, June 2010 and January 2014 VA examiners all concluded that the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Like the previous August 2009 VA examiner, the December 2009 and June 2010 VA examiners noted the Veteran was an unreliable historian due to inconsistencies in his statements and his medical treatment records.  They both noted that the Veteran had divorced is first wife and was on his second marriage.  He had a child with his first wife but they both moved to Florida.  

At the December 2009 VA examination, the Veteran reported that he was incarcerated twice while by the January 2014 VA examination, he was incarcerated and sentenced to three years for intent to make and manufacture methamphetamine, which he had previously denied.  In addition, all the examiners observed that he had been arrested for domestic violence issues with his ex-wife and current wife.  The December 2009 and June 2010 VA examiners opined that the Veteran's polysubstance abuse was not related to his service-connected PTSD; instead to his own willful misconduct.  The January 2014 VA examiner, however, noted that since the Veteran had been incarcerated, his polysubstance abuse appeared to be in remission.

On mental status examination, the examiners observed that the Veteran was pleasant, cooperative and appropriately dressed.  His thought process was logical and sequential.  At each examination, he denied any delusions, hallucinations, suicidal and/or homicidal ideation.  He had good eye contact.  He was alert and oriented in all spheres.  His memory was intact for immediate, recent, and remote. There was no evidence of psychomotor retardation or agitation.  He did report daily panic attacks; often precipitated in a crowded, trapped situation or if he was angry over something.  His mood was described as depressed and anxious. 

Additionally, the examiners noted the Veteran's report of some degree of hypervigilance as well as hyperarousal.  The Veteran also stated that he had trouble sleeping.  While the December 2009 and June 2010 VA examiners opined that the Veteran was not capable of handling and managing his financial affairs due to his spending habits on drugs, the January 2014 VA examiner stated that he felt the Veteran was capable of handling his finances since his polysubstance abuse had tampered off because he was incarcerated.  All the examiners noted that the Veteran's records substantiated the previous conclusions of the VA examiner and the Veteran's clinicians that he overexaggerated his symptoms for compensation and pension examination purposes.  Further, at each examination, the Veteran attributed his unemployment to panic attacks.  The examiners commented that the Veteran had some degree of social functioning with his primary family. 

Since November 14, 2017, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity.  At the November 2017 VA examination, the examiner observed that the Veteran had been hospitalized on several occasions due to his PTSD and that his treating VA physician opined that the Veteran needed in-patient PTSD treatment due to thoughts of wanting to hurt himself as well as his biological father.  It was noted that the Veteran had a history of abusing methamphetamines, heroin and marijuana abuse.  She also noted that, in the past, the Veteran denied use of drugs despite a positive screen for cocaine.  Moreover, the examiner observed that the Veteran's VA medical treatment records indicated that the Veteran had multiple admissions to the psychiatric hospital; often due to "feigned" suicidal threats.  She noted that these records described the Veteran as manipulative with antisocial traits and a history of substance abuse.  In addition, the Veteran reported that he separated from his second wife for the past year.  He stated that he had a 10-year-old daughter from his first marriage, but had not seen her since she was an infant.  He recounted that he was violent when she was younger and his ex-wife took her and left.  He reported that he currently lived with his grandmother.  Further, the Veteran stated that he did not have any friends, he, nonetheless, had a close relationship with his parents, grandparents and brothers.  

On mental status examination, the examiner observed that the Veteran was pleasant, cooperative and casually dressed.  His mood appeared depressed with a blunted affect.  The examiner noticed that the Veteran seemed slightly agitated when he spoke about his experiences.  He seemed open and forthcoming about his substance abuse, although he initially denied using marijuana prior to the military but quickly changed this statement when asked specifically about his marijuana use prior to the military.  His thoughts were noted as logical and coherent.  He maintained good eye contact.  In addition, the examiner commented that the Veteran appeared fairly relaxed.  There was no evidence of abnormal behavior.  He denied experiencing current suicidal or homicidal ideation

The examiner diagnosed the Veteran with opioid use disorder, severe; amphetamine-type use substance disorder, severe; and unspecified personality disorder; stating that these were new and separate conditions.  She opined that these disorders were less likely as not secondary to the Veteran's service-connected PTSD.  Additionally, the examiner documented that the Veteran had admitted that he last used heroin and methamphetamine a few days prior to this evaluation.  The Veteran also reported that he had not worked since prior to going to prison in 2013 for manufacturing methamphetamine.  In light of substance abuse, legal involvement, history of manipulative behavior, etc., the examiner added a diagnosis of unspecified personality disorder.  She further stated that the Veteran was unable to manage his financial affairs because of his severe substance abuse. 

For the period prior to August 31, 2009, the medical evidence shows that the Veteran's had symptoms including difficulty sleeping, an impaired impulse control, irritability, difficulty maintaining and establishing social relationships, the inability to handle his financial affairs, and to some extent hallucinations.  However, the probative evidence, as discussed above, reflects that the Veteran's veracity was questionable because the inconsistencies in his statements and VA medical treatment records.  In addition, the November 2008 VA examiner and VA clinicians, who treated the Veteran when he was hospitalized in August 2009, indicated that most of the Veteran's issues stemmed from his polysubstance abuse and not his PTSD.  It also was noted by the clinicians that the Veteran had exaggerated his symptoms for a higher rating for his PTSD.  Further, while the Veteran stated that he continuously took prescribed psychiatric medications, the evidence showed that this in fact had not be true.  Moreover, the Veteran's inability to handle his finances was due to his polysubstance abuse and not his PTSD.  Therefore, an initial rating in excess of 10 percent is not warranted prior to August 31, 2009.

Similarly, the criteria for a rating in excess of 30 percent prior to November 14, 2017, and a rating in excess of 50 percent thereafter have not been met.  Again, the evidence demonstrates that the Veteran's polysubstance abuse and other diagnosed psychiatric disorders, excluding the service-connected PTSD, more so contributed to the Veteran's occupational and social impairment.  On multiple occasions and by different clinicians/examiner, not only was the Veteran's statements questionable and deemed unreliable, they all noted that the Veteran exaggerated his PTSD symptoms.  In fact, the evidence shows that the Veteran "feigned" suicide attempts to obtain higher ratings for his PTSD.  They reiterated that the Veteran's inability to handle his financial affairs and work were more so due to his polysubstance abuse.  As such, higher ratings for these periods of time are not warranted.

In sum, at no point throughout this appeal, did the Veteran's symptoms rise to the level necessary for a higher, 70 percent evaluation.  The Veteran has not demonstrated deficiencies in most areas such as work, school, family relations, thinking or mood due to service-connected PTSD.  While he has reported symptoms of suicidal ideation; obsessional rituals; depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work or work-like setting); and an inability to establish and maintain effective relationships.  The VA examiners and his treating VA physicians have maintained that the Veteran's subjective complaints conflict with the objective medical evidence. 
On again, they have all concluded that while the Veteran does endorse PTSD symptoms at the respective ratings assigned for the different timeframes, the impact on his occupational and social functioning was more so due to personality disorders and polysubstance abuse, which are separate, distinct and unrelated to his PTSD.  The evidence also shows that he is able to maintain relationships with his parents, grandparents and brother.  

In sum, the evidence does not support the assignment of higher ratings for PTSD throughout the periods on appeal.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 31, 2009; in excess of 30 percent for the period prior to November 14, 2017; and in excess of 50 percent thereafter, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


